Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 03/22/2020.
Claims 1-2 and 5-31 are pending.
Claims 1, 10 and 20 are amended.

Response to Arguments
Claim Rejections – Obvious- 35 U.S.C. 103
Rejection of Independent Claims 1, 10 and 20
Applicant Arguments
Applicant argues that claim 1 clearly recites the selection of the type of communication link and, subsequent to the selection, establishing of communication link based on the selected types are two different and separate steps. Applicant argues that Curt fails to teach any selecting of a type of communication link for use in communication between communication/control components on the vehicle with On-Board Diagnostic (OBD) systems of the vehicle.
Further, application argues that the final action alleges that Curt teaches the claim limitations at issue because Curt discloses that its controller 111 is connected to: 1) a connector interface 112, which 
Applicant argues that Curt fails to teach any use of wireless interface/link, particularly Wi-Fi interface/link, for communication between its controller 111 and On-Board Diagnostic (OBD) systems of the vehicle.
Applicant argues that Curt does not teach that Wi-Fi communication are used to communicate with the ODB components/devices in Curt’s vehicle. Rather, Curt teaches using only wired connection, via connector interface 112, for communication with the ODB components, and then using Wi-Fi  interface 116 to provide or facilitate Wi-Fi communication on the other end-that is, with devices or systems other than the ODB components/devices. Nowhere does Curt teach or suggest, any Wi-Fi communication between the module 110 and the ODB components/devices.
Examiner’s Response:
The applicant's arguments/remarks filed on 03/22/2021 regarding claims 1-2 and 5-31 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations that are taught by previous reference arts.
For Curt, as recited in paragraph [0013], “vehicle bus connector module 110 is connected to personal communication device 120 via a wired connection 122 . In another embodiment, vehicle bus connector module 110 is connected to personal communication device 120 via a wireless connection via a wireless connection 1123 such as, for instance , a Wi-Fi connection”, and recited in paragraph [0019], “personal communication device 120 also includes wireless interface 130 capable of communication with the wireless interface of module 110. In one such embodiment, personal communications device 120 operates as a wireless access point”. Here, Curt teaches wireless access point, i.e. MAP 120, that can have wireless connection or wire connection with vehicle connector module 110 is an ODB-11 compatible connector. In one commercial embodiment, connector module 110 is a SAE 1939 compatible connector”,  and in Paragraph [0016], “In one embodiment, connector module 110 includes a connector interface 112 which can be coupled to vehicle bus connector 108, a USB interface 114, a WiFi interface 116 and a controller 111. Interface 112 is coupled to vehicle bus connector 108”.
Thus, Curt does teach use of multiple different types of communication (links) between MAP and ODB.
Similarly, Curt does teach that Wi-Fi communication are used to communicate with the ODB components/devices in Curt’s vehicle. And, Curt teaches using wired connection, via connector interface 112, for communication with the ODB components, and then using Wi-Fi  interface 116 to provide or facilitate Wi-Fi communication on the same end-that is, with ODB components/devices. 
Curt teaches selecting of a type of communication link for use in communication between communication/control components on the vehicle with On-Board Diagnostic (OBD) systems of the vehicle

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-18, 20-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (hereinafter referred to Kelly) (U.S. Pub. No. 2005/0005167A1), in view of Curt et al. (hereinafter referred to as Curt) (EP. No. 2685430 A1), and in view of Lagassey (U. S. Pub. No. 2006/0095199 A1), and
As to claim 1, Kelly teaches a mobile access point (MAP) comprising: an electrical circuit comprising at least one module (See at least ¶[0103], Work machine 105 may be acting as a mobile access point in a wireless network that includes one or more mobile and/or fixed work machines) operable to, at least: provide general wireless local area network (WLAN) service ( See at least ¶[0052], WLAN may be a wireless radio network including infrastructure that facilitates communications between one or more wireless radio devices , allowing communications between one or more cellular devices and a remote system) within and around a vehicle (See at least  ¶[0010], and ¶[0051],  associated with vehicle computer systems by implementing a firewall between a vehicle computer and vehicle components. The firewall controls access to the vehicle components by on-board application programs running in the vehicle computer  ;  Gateway 415 may execute one or more server applications that allow work machine 410 to communicate with one or more off-board elements, such as another work machine 420, a wide area Satellite wireless network, a Wireless Local Area Network (WLAN) 440;) to which the MAP is mounted and while the vehicle is moving( See at least ¶[0010]and ¶[0103], associated with vehicle computer systems by implementing a firewall between a vehicle computer and vehicle components. The firewall controls access to the vehicle components by on-board application programs running in the vehicle computer); workmachine 105 may be acting as mobile access point (MAP) in a wireless network that includes one or more mobile and/or fixed work machines). 
Although Kelly teaches the substantial features of the claimed invention, Kelly fails to expressly teach wherein select a type of communication link for use in communication, within the vehicle, between the MAP and an On-Board Diagnostic (OBD) system of the vehicle, wherein the type of communication link comprises one of a wired connection, a WLAN based wireless connection, and a non-WLAN based wireless connection; establish, based on the selected type, a communication link between the MAP and the OBD system; and communicate WLAN information associated with the WLAN service and OBD information associated with the OBD system with at least one communication infrastructure node.
In analogous teaching, Curt exemplifies this wherein Curt teaches wherein select a type of communication link for use between the MAP and an On-Board Diagnostic (OBD) system of the vehicle, , wherein the type of communication link comprises one of a wired connection, a WLAN based wireless connection, and a non-WLAN based wireless connection (See at least ¶ [0015], In one ODB embodiment, connector module 110 is an ODB-II compatible connector, In one commercial embodiment, connector module 110 is a SAE 1939 compatible connector; and ¶ [0016], connector module 110 include a connector interface 112 which can be coupled to vehicle bus connector 108, a USB interface 114, a WiFi interface 116 and a controller 111. Interface 112 is coupled to vehicle bus connector 108. In one embodiment, Wi-Fi interface 116 includes a Wi-Fi antenna 118) ; establish, based on the selected type, a communication link between the MAP and the OBD system ( See at least ¶ [0011], ¶ [0017] and ¶ [0023], vehicle bus connector 108 is an ODB connector such as, for example, an ODB II connector; established the connector module 110 as a wireless access point, receives vehicle information via the connector interface 112 and transmits the vehicle information to devices communicating with the wireless access point, here wireless access point is mobile access point; a Wi-Fi OBD-2 device makes it possible for a vehicle bus connected insurance tracker to connect to vehicle control systems via a Smart Phone, Home network, metropolitan Wi-Fi, or Wi-Fi hotspot, different type of communication link).
Thus, giving the teaching of Curt, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Curt, vehicle bus access system and method, into Kelly, a method and system to perform a process of managing communications, for method and system to transmit vehicle information. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system and method to transmit vehicle information from a vehicle to a server across an external network (See Curt: ¶ [0057]).
Although Kelly and Curt teach the substantial features of the claimed invention, Kelly and Curt fail to expressly teach communicate WLAN information associated with the WLAN service and OBD information associated with the OBD system with at least one communication infrastructure node
In analogous teaching, Lagassey exemplifies this wherein Lagassey teaches wherein communicate WLAN information associated with the WLAN service and OBD information associated with the OBD system with at least one communication infrastructure node (See at least ABSTRACT, and ¶[0051], a communication link for external communications, in which at least one available option can be occupied by a wireless local area network access point, having a communications path between said communications link and said wireless access point or other modular components ;Likewise, information from vehicles, such as video data, on-board diagnostic information, or various vehicle data, may be communicated to the MITS 110 for its own use as well as for dissemination for use by others)
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 2, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 1. Lagassey further teaches wherein the at least one module is simultaneously operable as a WLAN access point for at least personal electronic devices and as a router to provide an interface to the OBD system (See at least ABSTRACT, ¶[0002] and ¶[0051],   at least one available option slot can be occupied by a wireless local area network access point, having a communications path between said communication link and said wireless access point, or other modular components; a Module Intelligent Transportation System(MITs), having an open interface for modularity and /or expandability;  Likewise, information from vehicles, such as video data, on-board diagnostic information, or various vehicle data, may be communicated to the MITS 110 for its own use as well as for dissemination for use by others).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to See Lagassey: ABSTRCT).

As to claim 5, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 1. Kelly further teaches wherein the at least one module is operable to select the type of communication link from a prioritized (See at least ¶[0101], gateway 120 may limit access to certain PIDs (parameter identification information) and corresponding parameter information based on the type of time-valued request, thus allowing higher prioritized requests to be serviced by the firewall application before other requests) list of types of communication links between the MAP and the OBD system (See at least ¶[0005],  ¶[0064] and ¶[0103], On-board modules may communicate with other on-board or off-board modules to perform various functions related to the operation of the work machine; FIG. 6 illustrates a block diagram of an on-board system 600 associated with a mobile work machine 605 consistent with certain embodiments of the present invention. For example, modules may be on-board diagnostic systems; work machine 105 may be acting as a mobile access point in a wireless network that includes one or more mobile and/or fixed work machines)   ).

As to claim 6, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 1. Lagassey further teaches wherein the at least one module is operable to select the type of communication link by, at least in part, operating to: attempt to select, from a list of types of communication links, a type of communication link that is available (See at least ¶ [0140], The communication link may include a primary link and a backup link.  the primary link, then through the backup link, wherein a physical transport layer of the primary link and the backup link are each selected from one or more of the group consisting of public switched telephone network) and meets a set of communication requirements (See at least ¶[0062], and ¶[0065],  the module may meet specification s for an ISA, EISA, MCA, PCI, PC-card or other home or office computer-based standard; meets the size and electrical interface requirements for a blade server, fit within a standard rack mount, and employing standard power and communications interfaces); if none of the list of types of communication links meets the set of communication requirements, then adjust the set of communication requirements, and re-attempt to select, from the list of types of communication links, a See at least ¶[0110], Command and control features can permit remote adjustment of microphone and camera levels, disabling a malfunctioning microphone or camera, and resetting or disabling of the control unit. Security means can be utilized on the incoming connection in order to minimize the risk of unauthorized users gaining access to the control unit programming).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 7, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 1. Lagassey further teaches wherein the at least one module is operable to select the type of communication link by, at least in part, operating to: attempt to select, from a list of types of communication links, a type of communication link that is available (See at least ¶ [0140], The communication link may include a primary link and a backup link.  the primary link, then through the backup link, wherein a physical transport layer of the primary link and the backup link are each selected from one or more of the group consisting of public switched telephone network) and meets a set of communication requirements for a set of OBD data (See at least ¶[0062],  ¶[0065] and ¶[0251],  the module may meet specification s for an ISA, EISA, MCA, PCI, PC-card or other home or office computer-based standard; meets the size and electrical interface requirements for a blade server, fit within a standard rack mount, and employing standard power and communications interfaces; Likewise, information from vehicles, such as video data, on-board diagnostic information, or various vehicle data, may be communicated to the MITS 110 ). if none of the list of types of communication links meets the set of communication requirements for the set of OBD See at least ¶[0110], and ¶[0251],   Command and control features can permit remote adjustment of microphone and camera levels, disabling a malfunctioning microphone or camera, and resetting or disabling of the control unit. Security means can be utilized on the incoming connection in order to minimize the risk of unauthorized users gaining access to the control unit programming; Likewise, information from vehicles, such as video data, on-board diagnostic information, or various vehicle data, may be communicated to the MITS 110).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 8, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 1. Kelly further teaches wherein the at least one module is operable to identify a proprietary OBD protocol for communication between the MAP (See at least ¶[0103], work machine may be acting as a mobile access point in a wireless network that includes one or more mobile and/or fixed work machines) and the OBD system (See at least ABSTRACT, ¶[0007], and ¶[0013],   a method and system are provided to perform a process of managing communications in an environment including a work machine having one or more on-board data links connected to one or more on-board modules and a gate way. Denying or granting access (identify) to proprietary information associated with the work machine; One of these components is the machine’s on-board computer system. Work machines must not only include various interface devices for facilitating communications in multi-protocol environments, but they require the processing capabilities to service this traffic; s system is provided for managing communications between one or more on-board modules connected to one or more on-board data links and one or more off-board systems connected to one or more off-board data links).

As to claim 9, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 8. Kelly further teaches wherein the at least one module is operable to translate between the identified priority OBD protocol and a protocol used by destination node of the communicated OBD information (See at least ¶ [0073], and ¶ [0074], data messages including PID information may be translated from an off-board data link protocol into data values compatible with an on-board data link protocol; a communication application may perform translating processes for any number of protocols. Messages from multiple and different data links may be discretely or simultaneously translated and sent out on a single data link).

As to claim 10, Kelly teaches a mobile access point (MAP) comprising: an electrical circuit comprising at least one module (See at least ¶[0103], Work machine 105 may be acting as a mobile access point in a wireless network that includes one or more mobile and/or fixed work machines) operable to, at least: provide general wireless local area network (WLAN) service (See at least  ¶[0010], and ¶[0051], Gateway 415 may execute one or more server applications that allow work machine 410 to communicate with one or more off-board elements, such as another work machine 420, a wide area Satellite wireless network, a Wireless Local Area Network (WLAN) 440; associated with vehicle computer systems by implementing a firewall between a vehicle computer and vehicle components. The firewall controls access to the vehicle components by on-board application programs running in the vehicle computer) within and around a vehicle carrying the MAP(See at least ¶[0103],  workmachine 105 may be acting as mobile access point (MAP) in a wireless network that includes one or more mobile and/or fixed work machines); retrieve OBD information from the OBD system over the communication link in a first manner; retrieve OBD information from the OBD system over the communication link in the second manner (See at least ¶[0032], and ¶[0064],  gateway 120 may be configured to perform protocol conversions, and any other type of server based operations that enable on-board system 110 to retrieve , generate, and/or provide data with on-board and/or off-board systems; FIG. 6 illustrates a block diagram of an on-board system 600 associated with a mobile work machine 605 consistent with certain embodiments of the present invention. For example, modules may be on-board diagnostic systems); receive input information describing a current operating environment in which the MAP and/or the vehicle is operating (See at least ¶ [0010] and ¶ [0103], associated with vehicle computer systems by implementing a firewall between a vehicle computer and vehicle components. The firewall controls access to the vehicle components by on-board application programs running in the vehicle computer); workmachine 105 may be acting as mobile access point (MAP) in a wireless network that includes one or more mobile and/or fixed work machines).
Although Kelly teaches the substantial features of the claimed invention, Kelly fails to expressly teach wherein select a type of communication link for use in communication, within the vehicle, between the MAP and an On-Board Diagnostic (OBD) system of the vehicle, wherein the type of communication link comprises one of a wired connection, a WLAN based wireless connection, and a non-WLAN based wireless connection; establish, based on the selected type, a communication link between the MAP and the OBD system; adapt the first manner to a second manner based, at least in part, on the received input information.
In analogous teaching, Curt exemplifies this wherein Curt teaches wherein In analogous teaching, Curt exemplifies this wherein Curt teaches wherein select a type of communication link for use in communication, within the vehicle, between the MAP  and On-Board Diagnostic system of the vehicle, wherein the type of communication link comprises one of a wired connection, a WLAN based wireless connection, and a non-WLAN based wireless connection (See at least ¶ [0015], In one ODB embodiment, connector module 110 is an ODB-II compatible connector, In one commercial embodiment, connector module 110 is a SAE 1939 compatible connector; and ¶ [0016], connector module 110 include a connector interface 112 which can be coupled to vehicle bus connector 108, a USB interface 114, a WiFi interface 116 and a controller 111. Interface 112 is coupled to vehicle bus connector 108. In one embodiment, Wi-Fi interface 116 includes a Wi-Fi antenna 118) ; establish, based on the selected type, a communication link between the MAP and the OBD system ( See at least ¶ [0011], ¶ [0017] and ¶ [0023], vehicle bus connector 108 is an ODB connector such as, for example, an ODB II connector; established the connector module 110 as a wireless access point, receives vehicle information via the connector interface 112 and transmits the vehicle information to devices communicating with the wireless access point, here wireless access point is mobile access point; a Wi-Fi OBD-2 device makes it possible for a vehicle bus connected insurance tracker to connect to vehicle control systems via a Smart Phone, Home network, metropolitan Wi-Fi, or Wi-Fi hotspot, different type of communication link).
Thus, giving the teaching of Curt, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Curt, vehicle bus access system and method, into Kelly, a method and system to perform a process of managing communications, for method and system to transmit vehicle information. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system and method to transmit vehicle information from a vehicle to a server across an external network (See Curt: ¶ [0057]).
Although Kelly and Curt teach the substantial features of the claimed invention, Kelly and Curt fail to expressly teach wherein adapt the first manner to a second manner based, at least in part, on the received input information.
In analogous teaching, Lagassey exemplifies this wherein adapt the first manner to a second manner based, at least in part, on the received input information (See at least ¶ [0115], and ¶ [0209], This allows optimum control over common or anticipated circumstances, with adaptively to handle uncommon or new circumstances.; can employ a number of different algorithms and/or receive updates through the communication link to modify, adapt, update, or replace the algorithm(s)).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to See Lagassey: ABSTRCT).

As to claim 11, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 10. Kelly further teaches wherein the first manner comprises retrieving a particular type of the OBD information from the OBD system at a first rate; and the second manner (See at least ¶ [0006], when modules connected to different types of data links need to communicate. To address these problems, conventional systems may incorporate various interface devices to facilitate communications between different types of data links) comprises retrieving the particular type of  OBD information from the OBD system (See at least ¶[0032], and ¶[0064],  gateway 120 may be configured to perform protocol conversions, and any other type of server based operations that enable on-board system 110 to retrieve , generate, and/or provide data with on-board and/or off-board systems; FIG. 6 illustrates a block diagram of an on-board system 600 associated with a mobile work machine 605 consistent with certain embodiments of the present invention. For example, modules may be on-board diagnostic systems). Lagassey further teaches wherein  at a second rate different from the first rate (See at least ¶[0062],a separate electrical and/or communication protocol may be employed, for example USB 1.0, USB 1.1, SCSI, SCSI-II, Fast/wide/fast + wide SCSCI, ATA, SATA, etc.(different rate)).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 12, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 10. Kelly further teaches wherein the first manner comprises retrieving the OBD information from the OBD system; and the second manner (See at least ¶ [0006], when modules connected to different types of data links need to communicate. To address these problems, conventional systems may incorporate various interface devices to facilitate communications between different types of data links) comprises retrieving the OBD information from the OBD system (See at least ¶[0032], and ¶[0064],  gateway 120 may be configured to perform protocol conversions, and any other type of server based operations that enable on-board system 110 to retrieve , generate, and/or provide data with on-board and/or off-board systems; FIG. 6 illustrates a block diagram of an on-board system 600 associated with a mobile work machine 605 consistent with certain embodiments of the present invention. For example, modules may be on-board diagnostic systems), Lagassey further teaches wherein in response to a first set of trigger condition, in response to a second set of trigger condition different from the first set of conditions (See at least ¶ [0062], a separate electrical and/or communication protocol may be employed, for example USB 1.0, USB 1.1, SCSI, SCSI-II, Fast/wide/fast + wide SCSCI, ATA, SATA, etc. (different conditions)).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 13, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 10. Kelly further teaches wherein the first manner comprises retrieving the OBD information from the OBD system; and the second manner comprises retrieving from the OBD system (See at least ¶[0032], and ¶[0064],  gateway 120 may be configured to perform protocol conversions, and any other type of server based operations that enable on-board system 110 to retrieve , generate, and/or provide data with on-board and/or off-board systems; FIG. 6 illustrates a block diagram of an on-board system 600 associated with a mobile work machine 605 consistent with certain embodiments of the present invention. For example, modules may be on-board diagnostic systems), Lagassey further teaches wherein a second set of one or more types of OBD information, the second set is different from the first set (See at least ¶ [0062], a separate electrical and/or communication protocol may be employed, for example USB 1.0, USB 1.1, SCSI, SCSI-II, Fast/wide/fast + wide SCSCI, ATA, SATA, etc. (different sets)).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 14, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 10. Kelly further teaches wherein the first manner comprises retrieving the OBD information from the OBD system; and the second manner comprises retrieving from the OBD system (See at least ¶[0032], and ¶[0064],  gateway 120 may be configured to perform protocol conversions, and any other type of server based operations that enable on-board system 110 to retrieve , generate, and/or provide data with on-board and/or off-board systems; FIG. 6 illustrates a block diagram of an on-board system 600 associated with a mobile work machine 605 consistent with certain embodiments of the present invention. For example, modules may be on-board diagnostic systems), Lagassey further teaches wherein at a first resolution, at the second resolution different from the first resolution (See at least ¶[0201], it is possible to transmit still images having higher resolution than that present in the video feed, and allow the operator to select a desired mode)).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 15, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 10. Kelly further teaches wherein the received input information comprises location information indicating a location of the MAP and /or the vehicle (See at least (See at least ¶ [0008], and ¶ [0103], offering a vehicle computer system that runs a multi-tasking operating system;   work machine 105 may be acting as a mobile access point in a wireless network that includes one or more mobile and /or fixed work machines. In such a configuration, work machine may receive a request from one of the other work machines for information maintained in a remote location).

As to claim 16, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 10. Kelly further teaches wherein the received input information comprises speed information including a speed of the MAP and /or the vehicle (See at least ¶ [0073], and ¶ [0103], data messages including PID information may be translated from an off-board date link protocol (e.g., Ethernet) into data values compatible with an on-board data link protocol. The PIDs may be associated with one or more operational parameters of work machine 105, such as engine speed;    workmachine 105 may be acting as mobile access point (MAP) in a wireless network that includes one or more mobile and/or fixed work machines).

As to claim 17, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 10. Kelly further teaches wherein carrying the MAP (See at least ¶[0103],  workmachine 105 may be acting as mobile access point (MAP) in a wireless network that includes one or more mobile and/or fixed work machines Lagassey further teaches wherein the received input information comprises information about an environmental condition external to the vehicle (See at least ¶[0060], and ¶[0073],  the module may be contained in an external environmental enclosure and connected to the main system through an external interface; the system records the audio, video and other information pertinent to the incident such as location, time, state of the traffic control signals).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 18, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 10. Lagassey further teaches wherein the received input information comprises information about  current communication conditions (See at least  ¶[0073],   the system preferably uses existing wireless systems or networks, such as cellular , WLAN, direct broadcast transmission, ad hoc networks, microwave or laser transmission, or other type communications, to transmit the accident data).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 20, Kelly teaches a mobile access point (MAP) comprising: an electrical circuit comprising at least one module (See at least ¶[0103], Work machine 105 may be acting as a mobile access point in a wireless network that includes one or more mobile and/or fixed work machines) operable to, at least: provide general wireless local area network (WLAN) service (See at least  ¶[0010], and ¶[0051], Gateway 415 may execute one or more server applications that allow work machine 410 to communicate with one or more off-board elements, such as another work machine 420, a wide area Satellite wireless network, a Wireless Local Area Network (WLAN) 440; associated with vehicle computer systems by implementing a firewall between a vehicle computer and vehicle components. The firewall controls access to the vehicle components by on-board application programs running in the vehicle computer) within and around a vehicle carrying the MAP(See at least ¶[0103],  workmachine 105 may be acting as mobile access point (MAP) in a wireless network that includes one or more mobile and/or fixed work machines); retrieve OBD information from the OBD system over the communication link in a first manner; retrieve OBD information from the OBD system over the communication link in the second manner (See at least ¶[0032], and ¶[0064],  gateway 120 may be configured to perform protocol conversions, and any other type of server based operations that enable on-board system 110 to retrieve , generate, and/or provide data with on-board and/or off-board systems; FIG. 6 illustrates a block diagram of an on-board system 600 associated with a mobile work machine 605 consistent with certain embodiments of the present invention. For example, modules may be on-board diagnostic systems); receive input information describing a current operating environment in which the MAP and/or the vehicle is operating (See at least ¶ [0010] and ¶ [0103], associated with vehicle computer systems by implementing a firewall between a vehicle computer and vehicle components. The firewall controls access to the vehicle components by on-board application programs running in the vehicle computer); workmachine 105 may be acting as mobile access point (MAP) in a wireless network that includes one or more mobile and/or fixed work machines).
Although Kelly teaches the substantial features of the claimed invention, Kelly fails to expressly teach wherein select a type of communication link for use in communication, within the vehicle, between the MAP and an On-Board Diagnostic (OBD) system of the vehicle, wherein the type of communication link comprises one of a wired connection, a WLAN based wireless connection, and a non-WLAN based wireless connection; determine to communicate the retrieved first OBD information to a destination node immediately;  retrieve second OBD information from the OBD system; determine to communicate the retrieved second OBD information to a destination node in a delay-tolerant manner ;communicate the retrieved first OBD information to the destination node immediately; communicate the retrieved second OBD information to the destination node in a delay-tolerant manner.
In analogous teaching, Curt exemplifies this wherein Curt teaches wherein select a type of communication link for use in communication, within the vehicle, between the MAP  and On-Board Diagnostic system of the vehicle, wherein the type of communication link comprises one of a wired connection, a WLAN based wireless connection, and a non-WLAN based wireless connection (See at least ¶ [0015], In one ODB embodiment, connector module 110 is an ODB-II compatible connector, In one commercial embodiment, connector module 110 is a SAE 1939 compatible connector; and ¶ [0016], connector module 110 include a connector interface 112 which can be coupled to vehicle bus connector 108, a USB interface 114, a WiFi interface 116 and a controller 111. Interface 112 is coupled to vehicle bus connector 108. In one embodiment, Wi-Fi interface 116 includes a Wi-Fi antenna 118) ; establish, based on the selected type, a communication link between the MAP and the OBD system ( See at least ¶ [0011], ¶ [0017] and ¶ [0023], vehicle bus connector 108 is an ODB connector such as, for example, an ODB II connector; established the connector module 110 as a wireless access point, receives vehicle information via the connector interface 112 and transmits the vehicle information to devices communicating with the wireless access point, here wireless access point is mobile access point; a Wi-Fi OBD-2 device makes it possible for a vehicle bus connected insurance tracker to connect to vehicle control systems via a Smart Phone, Home network, metropolitan Wi-Fi, or Wi-Fi hotspot, different type of communication link).
Thus, giving the teaching of Curt, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Curt, vehicle bus access system and method, into Kelly, a method and system to perform a process of managing communications, for method and system to transmit vehicle information. One of the ordinary skills in the art before the effective filing date of the claimed invention would have See Curt: ¶ [0057]).
Although Kelly and Curt teach the substantial features of the claimed invention, Kelly and Curt fail to expressly teach wherein determine to communicate the retrieved first OBD information to a destination node immediately;  retrieve second OBD information from the OBD system; determine to communicate the retrieved second OBD information to a destination node in a delay-tolerant manner ;communicate the retrieved first OBD information to the destination node immediately; communicate the retrieved second OBD information to the destination node in a delay-tolerant manner.
In analogous teaching, Lagassey exemplifies this wherein determine to communicate the retrieved first OBD information to a destination node immediately;  retrieve second OBD information from the OBD system; communicate the retrieved first OBD information to the destination node immediately (See at least ¶[083], ¶[0251],  then the control unit begins storing all audio, video, location, time and other related data and initiates content with the monitoring center immediately; information from vehicles, such as a video data, on-board diagnostic information, or various vehicle data, may be communicated to the MITS 110); determine to communicate the retrieved second OBD information to a destination node in a delay-tolerant manner ;communicate the retrieved second OBD information to the destination node in a delay-tolerant manner (See at least ¶[0010], ¶[0251],  some of these require an extended period of time for an automated system to analyze the data, and thus any report generated is substantially delayed; information from vehicles, such as a video data, on-board diagnostic information, or various vehicle data, may be communicated to the MITS 110)
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 21, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 20. Kelly further teaches wherein the at least one module is operable to: determine to communicate the retrieved OBD information to the destination node immediately over a first type of communication network (See at least ¶ [0006], when modules connected to different types of data links need to communicate. To address these problems, conventional systems may incorporate various interface devices to facilitate communications between different types of data links) and determine to communicate the retrieved second OBD information to the destination node in a delay-tolerant manner over a second type of communication network different from the first type of communication network (See at least ¶[0032], ¶[0064], and ¶[0101],  gateway 120 may be configured to perform protocol conversions, and any other type of server based operations that enable on-board system 110 to retrieve , generate, and/or provide data with on-board and/or off-board systems; FIG. 6 illustrates a block diagram of an on-board system 600 associated with a mobile work machine 605 consistent with certain embodiments of the present invention. For example, modules may be on-board diagnostic systems; corresponding parameter information based on the type of time-valued request ). 

As to claim 22, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 20. Kelly further teaches wherein the at least one module is operable to determine to communicate the retrieved second OBD information to the destination node in a delay-tolerant manner by, at least in part, operating to determine to wait until communication network becomes available before communicating the retrieved second OBD information to the destination node (See at least ¶[0032],  ¶[0064], and ¶[0101],  gateway 120 may be configured to perform protocol conversions, and any other type of server based operations that enable on-board system 110 to retrieve , generate, and/or provide data with on-board and/or off-board systems; FIG. 6 illustrates a block diagram of an on-board system 600 associated with a mobile work machine 605 consistent with certain embodiments of the present invention. For example, modules may be on-board diagnostic systems; corresponding parameter information based on the type of time-valued request), Lagassey further teaches wherein particular type of communication network(See at least ¶[0062], a separate electrical and/or communication protocol may be employed, for example USB 1.0, USB 1.1, SCSI, SCSI-II, Fast/wide/fast + wide SCSCI, ATA, SATA, etc.(different sets)).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 23, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 20. Kelly further teaches wherein the at least one module is operable to: determine to communicate the retrieved first OBD information to the destination node immediately via a cellular communication network (See at least ¶ [0006], and ¶ [0103], when modules connected to different types of data links need to communicate. To address these problems, conventional systems may incorporate various interface devices to facilitate communications between different types of data links;  Work machine 105 may be acting as a mobile access point in a wireless network that includes one or more mobile and/or fixed work machines) and determine to communicate the retrieved second OBD information to the destination node in a delay-tolerant manner through a vehicle communication network(See at least ¶[0032], ¶[0064], and ¶[0101],  gateway 120 may be configured to perform protocol conversions, and any other type of server based operations that enable on-board system 110 to retrieve , generate, and/or provide data with on-board and/or off-board systems; FIG. 6 illustrates a block diagram of an on-board system 600 associated with a mobile work machine 605 consistent with certain embodiments of the present invention. For example, modules may be on-board diagnostic systems; corresponding parameter information based on the type of time-valued request). 

As to claim 24, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 20. Kelly further teaches wherein the at least one module is operable to : determine to communicate the retrieved first OBD information to the destination node immediately based at least in part, on a value of the first OBD information; and determine to communicate the retrieved second OBD information to the destination node in a delay-tolerant manner, based  at least in part, one a value of the second OBD information (See at least ¶[0032], ¶[0063], and ¶[0064],  gateway 120 may be configured to perform protocol conversions, and any other type of server based operations that enable on-board system 110 to retrieve , generate, and/or provide data with on-board and/or off-board systems; may be configured with one or more server applications that process server requests based on the type of request and the information (value) collected from a destination device; FIG. 6 illustrates a block diagram of an on-board system 600 associated with a mobile work machine 605 consistent with certain embodiments of the present invention. For example, modules may be on-board diagnostic systems).

As to claim 25, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 20. Kelly further teaches wherein the at least one module is operable to receive input information and switch from communicating OBD information retrieved from the OBD system of the vehicle immediately to communicating OBD information retrieved from the OBD system of the vehicle in a delay-tolerant manner based, at least in part, on the received input information (See at least ¶ [0006], ¶ [0032], and ¶ [0064], when modules connected to different types of data links need to communicate. To address these problems, conventional systems may incorporate various interface devices to facilitate communications between different types of data links;  gateway 120 may be configured to perform protocol conversions, and any other type of server based operations that enable on-board system 110 to retrieve , generate, and/or provide data with on-board and/or off-board systems; FIG. 6 illustrates a block diagram of an on-board system 600 associated with a mobile work machine 605 consistent with certain embodiments of the present invention. For example, modules may be on-board diagnostic systems).

As to claim 26, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 25. Lagassey further teaches wherein the received input information comprises location information indicating a location of the MAP and/or the vehicle (See at least Fig.3, Transmit Location Data and At least One Image to Monitoring Center 77).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 27, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 25. Lagassey further teaches wherein the received input information comprises speed information indicating a speed of the MAP and/or the vehicle (See at least ¶ [0019], automatically captures an image of a vehicle and speed information on a hard disk drive. Which is, in turn connected to a LAN at which the information from the hard drive   is compared with database containing data such as vehicle registration information and the like. The system automatically prints a speeding citation).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 28, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 25. Kelly teaches wherein carrying the MAP (See at least ¶ [0103], workmachine 105 may be acting as mobile access point (MAP) in a wireless network that includes one or more mobile and/or fixed work machines). Lagassey further teaches wherein the received input information comprises information about an environmental condition external to the vehicle (See at least ¶ [0060], and ¶ [0073], the module may be contained in an external environmental enclosure and connected to the main system through an external interface; the system records the audio, video and other information pertinent to the incident such as location, time, state of the traffic control signals) carrying the MAP.
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the system to have a communication path between communications link and wireless access point (See Lagassey: ABSTRCT).

As to claim 29, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 25. Lagassey further teaches wherein the received input information comprises information about current communication conditions (See at least  ¶[0073],   the system preferably uses existing wireless systems or networks, such as cellular , WLAN, direct broadcast transmission, ad hoc networks, microwave or laser transmission, or other type communications, to transmit the accident data).
Thus, giving the teaching of Lagassey, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Lagassey, modular intelligent transportation system, into Kelly, a method and system to perform a process of managing communications, and Curt, vehicle bus access system and method, for intelligent transportation system.  One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to See Lagassey: ABSTRCT).

As to claim 31, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 25. Kelly further teaches wherein the vehicle is an autonomous vehicle (See at least ¶ [0029], and ¶ [0062], A work machine, refers to a fixed or mobile machine that performs some type of operation associated with a particular industry. A non-limiting example of a fixed machine includes earth moving vehicles, mining vehicles, and any type of movable machine that operates in a work environment; gateway 415 may be configured with a server application that collects operation data from an on-board module, analyzes the data, and autonomously delivers the data, or a generated response based on the data).

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, in view of Lagassey , further in view of Tang et al. ( hereinafter referred to Tang) (China Patent CN. 103455020A).
As to claim 19, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 10. Kelly, Curt and Lagassey fail to expressly teach wherein the received input information comprises information received from a Cloud server.
In analogous teaching, Tang exemplifies this wherein Tang teaches wherein  the received input information comprises information received from a Cloud server (See at least ABSTRACT, and Pp 11, ¶ [005],   an intelligent cloud-detection service system and an intelligent cloud-detection service method for vehicle conditions. The intelligent cloud-detection service system comprises a cloud server and an on-board terminal; the vehicle controller through the network communication module receives the cloud server issuing the abnormal signal and failure guidance information to the human-computer interaction module).
Thus, giving the teaching of Tang, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Tang, an intelligent cloud-detection service system and method, into Kelly, a method and system to perform a process of managing communications, Curt, vehicle bus access system and method, and Lagassey, modular intelligent transportation system, for intelligent cloud-See Tang: ABSTRCT).

As to claim 30, Kelly, Curt and Lagassey teach the mobile access point (MAP) of claim 25. Kelly, Curt and Lagassey fail to expressly teach wherein the received input information comprises information received from a Cloud server.
In analogous teaching, Tang exemplifies this wherein Tang teaches wherein the received input information comprises information received from a Cloud server (See at least ABSTRACT, and Pp 11, ¶ [005],   an intelligent cloud-detection service system and an intelligent cloud-detection service method for vehicle conditions. The intelligent cloud-detection service system comprises a cloud server and an on-board terminal; the vehicle controller through the network communication module receives the cloud server issuing the abnormal signal and failure guidance information to the human-computer interaction module).
Thus, giving the teaching of Tang, it would have been obvious to one of the ordinary skills person in the art to combine the teaching of Tang, an intelligent cloud-detection service system and method, into Kelly, a method and system to perform a process of managing communications, Curt, vehicle bus access system and method, and Lagassey, modular intelligent transportation system, for intelligent cloud-detection service method. One of the ordinary skills in the art before the effective filing date of the claimed invention would have been motivated because it would have been advantageous to have the method to instruct the users to do analysis to vehicles in different types and make response in time (See Tang: ABSTRCT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Thursday, 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2454     
08/09/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454